COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00205-CV


In the Interest of P.M., The Child        §   From the 362nd District Court of

                                          §   Denton County (2011-40896-362)

                                          §   November 20, 2014

                                          §   Opinion by Justice McCoy


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.




                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bob McCoy_________________
                                           Justice Bob McCoy